Citation Nr: 0919970	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
December 2005.

On appeal in May 2006, the Board remanded the case for 
additional development, to include attempting to verify the 
Veteran's claimed stressors by contacting the United States 
Army and Joint Services (JSRRC) (formerly the United States 
Armed Services Center for Unit Records Research (CURR)); and 
if such stressors were corroborated, to provide the Veteran a 
VA psychiatric examination to determine whether he had PTSD 
that conformed with the DSM IV criteria, and if he did, 
whether said disorder was casually related to his in-service 
verified stressor(s).  The RO provided an SSOC in March 2009, 
which continued to deny the Veteran's claim. 

A January 2008 VA treatment record indicates that the Veteran 
was diagnosed with erectile dysfunction which, according to 
the clinician, is directly related to his service-connected 
diabetes mellitus.  The Board finds that this document raises 
an informal claim of service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The Board determines that the Appeals Management Center 
(AMC)/RO complied with its May 2006 remand order.  
Unfortunately, additional development is required.  
Therefore, the appeal is again REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.



REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim.  38 C.F.R. § 19.9 
(2008).  A summation of the relevant evidence is set forth 
below.

The Veteran's DD 214 indicates that he served in Vietnam from 
February 8, 1970 to December 26, 1970 and that he was awarded 
the Vietnam Service Medal with two bronze stars and the 
Vietnam Campaign Medal with a 1960 Device.  The Veteran's MOS 
is listed as 11E20 Armor Crewman.  

Service personnel records disclose that the Veteran served as 
a driver with the BTRP 2nd Sqdn 1st Cav IFFV from February 
19, 1970 to September 20, 1970, and as "Per Carrier" with 
the LTrp 3d Sqdn 11th Arm Cav Regt from September 21, 1970 to 
December 22, 1970.

In a February 2003 statement, the Veteran described an 
incident where his unit encountered enemy fire while he was 
on guard duty.  He stated that he fired his gun repeatedly at 
an enemy soldier.  He also stated that about a week after 
this incident occurred, he had a seizure and was taken to the 
hospital.

The Veteran provided more details concerning this incident in 
a statement received in July 2006.  He reported that on March 
31, 1970, his unit was subjected to a mortar attack and that 
he was involved in fighting off an enemy attack which 
included firing his weapon and killing an enemy combatant.  
The Veteran also recalled seeing dead and mutilated bodies.  
The Veteran reiterated this information during his December 
2005 Travel Board hearing. 

The claims file includes VA and private medical records which 
include diagnoses of PTSD.  Furthermore, some of these 
diagnoses reference the Veteran's allegations of stressors he 
reportedly experienced while serving in Vietnam.  VA clinical 
records dated in October 2001 indicate that the Veteran 
reported that he was exposed to dead and dying people while 
stationed in Vietnam and include diagnoses of PTSD.  An 
August 2002 letter from a private psychotherapist reveals 
that the Veteran reported he experienced flashbacks to a 
situation he was exposed to during the Vietnam War.  The 
diagnosis at that time was chronic PTSD.  The Board finds 
that there is competent evidence of record of a diagnosis of 
PTSD.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor 
unless the Veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  
As discussed above, the Veteran was not awarded any medals 
or decorations demonstrating combat duty, but provided a 
history of exposure to enemy weaponry fire.

The Board finds that the AMC/RO did not sufficiently attempt 
to verify the alleged March 31, 1970 mortar attack.  In 
September 2006, the AMC/RO requested that the JSRRC confirm 
a March 31, 1968 firefight involving the Veteran's unit.  A 
September 2006 correspondence from the JSRRC conveyed that 
it was unable to research that incident because the 
information provided in the request did not show that the 
Veteran served in Vietnam during March 1968.  In February 
2008, the AMC/RO requested confirmation of a February 19, 
1970 mortar attack involving the Veteran's unit, which it 
listed as "BTRP 2nd Sqdn 1st 1FFV."  A February 2008 
correspondence from the JSRRC conveyed that it was unable to 
research that incident because an incomplete/incorrect unit 
of assignment had been provided.  A careful review of the 
claims file reveals no additional effort to provide the 
JSRRC with the correct date of the alleged mortar attack 
(March 31, 1970) and the complete unit of the Veteran (BTRP 
2nd Sqdn 1st Cav 1FFV).

In November 2008, the AMC/RO attempted to verify the alleged 
mortar attack through the National Personnel Records Center 
(NPRC).  The AMC/RO requested morning reports for the 
Veteran's unit from February 19, 1970 to May 19, 1970 and 
from June 19, 1970 to September 20, 1970.  A November 2008 
response from the NPRC stated that "no remarks [were] 
located on the incident."  In December 2008, the AMC/RO 
requested the March 31, 1970 morning report for the Veteran's 
unit.  A February 2009 correspondence contains the following 
response:

The allegation in your request appears to be what 
the Veteran has claimed as PTSD stressors.  Morning 
reports are not a primary source document for the 
information you seek, as they will not mention 
mortar attacks.  Morning reports are designed to 
keep daily attendance and to account for the 
whereabouts of soldiers who are not present with 
their unit on any given day.  Your request should 
be more appropriately directed to Code 55 [JSRRC] 
using the official stressor codes."

In light of the holding in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Board finds that VA must provide the 
Veteran with additional assistance to attempt to verify the 
claimed in-service stressor that allegedly occurred on March 
31, 1970.  Accordingly, the AMC/RO must provide the JSRRC 
with the correct date of the alleged mortar attack along with 
the Veteran's complete unit for the purpose of verifying the 
noted in-service stressor.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought.  As this 
question is involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided that informs the appellant that 
an effective date for the award of benefits will be assigned 
if service connection for PTSD is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish ratings and 
effective dates for the benefit sought 
as outlined by the U.S. Court of 
Appeals for Veterans Claims (Court) in  
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).   

2. Seek verification from JSRRC as to 
whether the Veteran may have been 
subjected to a mortar attack and/or 
come under enemy fire on March 31, 1970 
while stationed with the BTRP 2nd Sqdn 
1st Cav 1FFV.

3. Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
Veteran was exposed to a verified 
stressor or stressors in service, and 
if so, the nature of the specific 
stressor or stressors.

4. If and only if the stressor(s) is 
determined to be verified, and if 
otherwise indicated by the record, 
arrange for the Veteran to be afforded 
a VA psychiatric examination.  The 
claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and 
studies should be accomplished.  
Include the aforementioned specific 
determination for the VA examiner of 
the stressor(s) that are corroborated 
by the evidence of record and instruct 
the examiner that only those events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should 
specifically confirm or refute whether 
the Veteran meets the diagnostic 
criteria for a diagnosis of PTSD.  If 
PTSD is diagnosed, the examiner should 
clearly identify the claimed events 
that are considered stressors 
supporting the diagnosis, and the 
examiner should fully explain why such 
stressors are considered sufficient 
under the standards of the fourth 
edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale for any 
opinion expressed must be provided.

5. Thereafter, review the claims file 
and determine if service connection is 
warranted for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and the Veteran's 
representative should be provided with 
a supplemental statement of the case.  
After the Veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




